DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “drive rod” “latch position sensor” “wiring assembly” “aligning the latchbolt position sensor with the extension comprises adjusting a position of the latchbolt position sensor relative to the base plate after mounting the base plate to the header bracket” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Claim Objections
Claims 1-20 are objected to because of the following informalities:  specifically there is no “drive rod” or “push bar” as claimed in the specification. One is left to guess if the applicant has inadvertently confused his own terminology as to what structure is required. In the interest of compact prosecution the terms will be given broad meaning until otherwise corrected to match what is disclosed.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claim 15-17 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over McKibben et al. (US 10,344,502) in view Poppell (US 7,516,632)
 

Regarding claim 15. McKibben et al. discloses A retrofit kit (Fig.6 retro fit kit; McKibben et al.) for use with the method of claim 1, the retrofit kit comprising: 
A path (140,c.3, l.5 housing assy; McKibben et al.) configured to be positioned in the channel member of the mounting assembly, the conduit including a coupling feature configured to engage a corresponding coupling feature of the mounting assembly; 
a including wire harness the first plurality of wires, 
a first wire harness connector, and 
a second wire harness connector in communication with the first wire harness connector via the first plurality of wires, wherein the first plurality of wires is configured to be received in the conduit and to extend through a length of the conduit; the header sensor assembly comprising: 
a base plate including an opening and, wherein the header sensor assembly includes a positioning flange, wherein the positioning flange is configured to engage one of an edge or a sidewall of the header bracket to aid in positioning of the base plate; 
a first mounting device operable to couple the base plate with the header bracket; the latchbolt position sensor, wherein the latchbolt position sensor is movably mounted to the base plate, wherein the latchbolt position sensor is operable to transmit latchbolt position signals in response to movement of a component of the latchbolt assembly relative to a sensing region of the latchbolt position sensor, wherein the sensing region is aligned with an opening in the base plate; a first coupling device operable to selectively retain the latchbolt position sensor in each of a plurality of positions relative to the base plate; and a first mating connector in communication with the latchbolt position sensor, wherein the first mating connector is configured to 
a housing including a first set of rails operable to slidably engage a first set of passages formed in the channel member; the controller mounted to the housing; and a second mating connector in communication with the controller, wherein the second mating connector is configured to matingly engage the second wire harness connector to electrically connect the first plurality of wires and the controller; and wherein the controller is operable to determine an extended/retracted position of the latchbolt based at least in part upon latchbolt position signals received from the latchbolt position sensor.
McKibben et al. does not disclose: a conduit configured to be positioned in the channel member of the mounting assembly, the conduit including a coupling feature configured to engage a corresponding coupling feature of the mounting assembly
Poppell teaches a conduit (62, bracket; Poppell) configured to be positioned in the channel member of the mounting assembly, the conduit including a coupling feature configured to engage a corresponding coupling feature of the mounting assembly for the purpose of attachment  and routing of wiring.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify McKibben et al. with a conduit as taught by Poppell for the expected benefit of easy mounting and added protection of vulnerable wiring.  


Regarding claim 16. The combination of McKibben et al. and Poppell makes obvious The retrofit kit of claim 15, wherein the control assembly further comprises a wireless communication device (119 to 117; McKibben et al ) in communication with the controller, and an onboard power supply (97; McKibben et al.) operable to supply electrical power to the wireless communication device and the controller; and wherein the controller is further operable to transmit, via the wireless communication device, wireless signals related to the extended/retracted position of the latchbolt.

Regarding claim 17. The combination of McKibben et al. and Poppell makes obvious) The retrofit kit of claim 15, further comprising a strike (127, 132; McKibben et al.) operable to engage the latchbolt, the strike including a magnet (1206; McKibben et al.)having a magnetic field; wherein the header sensor assembly further includes a magnetometer (Abstract, magnetic sensor; McKibben et al. )mounted to the baseplate and in communication with the first mating connector; wherein the magnetometer is configured to sense the magnetic field and to transmit door position signals related to the sensed magnetic field; and wherein the controller is further operable to determine a door-open/door-closed position based at least in part upon door position signals(Abstract; McKibben et al.)  received from the magnetometer.


Allowable Subject Matter
Claims 1-14 are allowed.

Claims 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Concerning claims 1-14 individual elements including gathered in a retro fit kit are known, however proper rejection of the method as claimed cannot be justified without the use of improper hindsight to achieve all the limitations of the claimed subject matter. 	
Concerning claim 18, while inertia sensing is common in the latch art, making the combination to include inertia senor would require an explicit teaching to avoid improper hindsight. 
Concerning claims 19-20, while duplication of elements in itself is not novel, additional wiring providing additional function would require explicit teaching in order to make a modification of prior art of record. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as it may affect the patentability of applicant’s claimed invention is listed on the attached PTO-892.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina R. Fulton can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T. L. N./
Examiner, Art Unit 3675

/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675